Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I, Claims 1-12, A component carrier, Class 361/764, (H05K1/111);
Group II, Claims 13-19, A process for manufacturing a component carrier, Class 29/832, (H05K3/24); and Claims 20-21, An arrangement for a component carrier, Class 174/250, (H05K3/465).
Inventions Group II and Group I are related as process of making and product made. The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  
In the instant case, the product as claimed can be made by another and materially different process;
For example, the limitations of wherein the first plating structure is in particular arranged at least partially laterally inside of the electrically insulating layer structure, in the method claim 13 of Group II, which are not required by the product claim 1 of Group I; and the limitations of a first component carrier and a second component carrier, and wherein the pillar of the first component carrier electrically contacts an electrically conductive layer structure of the second component carrier, wherein in particular at least one of the first component carrier and the second component carrier is a printed circuit board or a laminate-type component carrier, in the method claim 20 of Group II; which are not required by the product claim 1 of Group I.
Because these inventions of Group I and Group II are independent or distinct for the reasons given above and there would be a serious burden on the examiner if restriction were not required because the inventions have acquired a separate status in the art in view of their different classification, restriction for examination purposes as indicated is proper.
In the Group II of this application contains claims directed to the following patentably distinct subgroups as follows:
a.	Subgroup I depicted Claims 13-19, A process for making a component carrier, Class 29/832, (H05K3/24); 
b.	Subgroup II depicted Claims 20-21, An arrangement for a component carrier, Class 174/250, (H05K3/465).
The Subgroups are independent or distinct because claims recite the distinct characteristics of such Subgroups. In addition, these Subgroups are not obvious variants of each other based on the current record.
The Subgroup I and Subgroup II are related as subcombinations; the subcombination is distinct if it is not obvious variants, and if it is shown that at least one distinct characteristic of subcombinations are separately usable. In the instant case, the subcombination of Subgroup I has separate usable utility such as the limitations of wherein the first plating structure is in particular arranged at least partially laterally inside of the electrically insulating layer structure, in the subcombination claim 13 of Subgroup I, which do not require by the subcombination claim 20 of Subgroup II; and 
There is an examination and search burden for these patentably distinct Subgroups due to their distinct characteristics. The Subgroups require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one Subgroup would not likely be applicable to another Subgroup; and/or the Subgroups are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed Subgroup for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a Subgroups to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected Subgroups, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of the Subgroups may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of Subgroups 
Should applicant traverse on the ground that the Subgroups are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the Subgroups to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the Subgroups unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other Subgroups.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079.  The examiner can normally be reached on 9:00-5:00 (EST), Monday-Friday.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848